             Case 6:16-cv-00173-RP Document 716 Filed 10/16/19 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 JANE DOE 1, et al.,                               §
                                                   §
         Plaintiffs,                               §
                                                               Civil Action No. 6:16-CV-00173-RP
                                                   §
 v.                                                §
                                                                                 Consolidated with
                                                   §
                                                                                   6:17-CV-228-RP
 BAYLOR UNIVERSITY,                                §
                                                                                   6:17-CV-236-RP
                                                   §
         Defendant.                                §


                   BAYLOR UNIVERSITY’S ADVISORY TO THE COURT



        Pursuant to the Court’s June 21, 2019 Order (Dkt. 667) and the Court’s Text Order of July

31, 2019, the parties filed a Joint Advisory informing the Court that Baylor will “certify that it has

completed production of all pre-June 15, 2016 non-privileged Pepper Hamilton material and

accompanying privilege logs in Baylor’s possession by October 16, 2019.” Dkt. 701. Accordingly,

Baylor hereby certifies, pursuant to the Court’s Orders and Baylor’s obligations under Federal Rule of

Civil Procedure 26(g)(1)(A), that to the best of the undersigned’s knowledge, information, and belief

formed after a reasonable and good faith inquiry and due diligence, the production of all pre-June 15,

2016 non-privileged Pepper Hamilton material and accompanying privilege logs in Baylor’s possession

is complete. In making this certification, Baylor notes that UnitedLex, the third-party vendor selected

by the parties as ordered by the Court pursuant to Dkt. 667, is still processing the Pepper Hamilton

material that was in that law firm’s files and that those materials have not been produced to Baylor at

this time.

        Baylor also confirms that, in accordance with the Stipulated Order Regarding Discovery of

Electronically Stored Information (“ESI”) (Dkt. 176) and this Court’s October 30, 2017 Order (Dkt.




ADVISORY TO THE COURT                                                                           PAGE 1
          Case 6:16-cv-00173-RP Document 716 Filed 10/16/19 Page 2 of 4



222), Baylor has collected and searched ESI for the following custodians for the time period between

January 1, 2003 and June 15, 2016:

Lyons, Gabrielle                     Cooper, Trenia                      Childers, Mark
Trevathan, Edwin                     Knowles, Kandy                      Clements, Randy
Holgersson, Migdalia                 Wigtil, Brad                        Garner, Brian
Ivy, Becky                           Genous, Lori                        Gochis, Cheryl
Dorrell-Ritter, Sarah                McGregor, F.B. (Bob)                Hogue, Tiffany
McCraw, Bethany                      Tucker, Kristan                     Jarvis, Jennifer
Ramsower, Reagan                     Whelan, John                        Jobson, Marci
Doak, Jim                            Jarrell, Sarah                      Jobson, Paul
Crawford, Patty                      Briles, Art                         Kazadi, Kaz
Murdock, David                       Briles, Kendal                      Lebby, Jeff
Davis, Tommye Lou                    Holmes, Chris                       Leeper, Karla
Counseller, Jeremy                   Nicholson, Brian                    MacLemore, Don
Fogleman, Lori                       Shillinglaw, Colin                  McPherson, Sarah
McCaw, Ian                           Deats, Shelley                      McRary, Ian
Jackson, Kevin                       Priest, Pattilin                    Miller, Keith
Starr, Ken                           Splane, Sonya                       Patulski, Todd
Toben, Brad                          Wall, Cynthia                       Post, Nancy
Noble, Michael                       Beckenhauer, Charlie                Rogers, Mike
Scott, Martha Lou                    Bennett, Phil                       Torres-Smith, Katherine
Garland, David                       Blount, Norris                      Walls, Candice
Jackson, Chad                        Bradshaw, Paul                      Walter, Janelle
Alejandro, Juan                      Cano, Elisabeth                     Yeary, Wes


Baylor has conducted a good faith review of the documents collected from these custodians using the

agreed-upon and Court-ordered search terms for the pre-June 15, 2016 time period and has completed

production and/or logging of all documents responsive to Plaintiffs’ requests for production that were

not the subject of the parties’ dispute that was recently resolved by court order on October 11, 2019

(Dkt. 715) and by agreement of the parties (see Agreements at Dkt. 702-1). 1 Baylor has begun the

process of collecting additional documents pursuant to Docket 702 and Docket 715.




1
 Baylor has not produced eight emails involving former Baylor president Ken Starr who has asserted
privilege over the emails and whose counsel has prepared a privilege log for these items. Baylor is
prepared to produce these documents upon agreement by Plaintiffs’ counsel and Starr’s counsel or
upon the Court’s resolution of any dispute over these items.


ADVISORY TO THE COURT                                                                          PAGE 2
          Case 6:16-cv-00173-RP Document 716 Filed 10/16/19 Page 3 of 4



       Baylor has also begun collecting ESI related to Jane Does 11-15 and their alleged assailants

that was not within the scope of discovery prior to consolidation of those cases with Jane Does 1-10.

The parties are currently negotiating and agreeing upon the search terms and custodians applicable to

the claims of Jane Does 11-15 and the post-June 15, 2016 discovery period. See Dkt. 645.

       Baylor will continue to produce documents outside the ESI process consistent with its

ongoing obligations under the Federal Rules of Civil Procedure.

                                              Respectfully submitted,

                                               /s/ Holly G. McIntush
                                              Holly G. McIntush
                                              State Bar of Texas No. 24065721
                                              THOMPSON & HORTON LLP
                                              400 West 15th Street, Suite 1430
                                              Austin, Texas 78701-1648
                                              (512) 615-2351
                                              (512) 682-8860 fax

                                              Lisa A. Brown
                                              State Bar of Texas No. 03151470
                                              THOMPSON & HORTON LLP
                                              3200 Southwest Freeway, Suite 2000
                                              Houston, Texas 77027
                                              (713) 554-6741
                                              lbrown@thompsonhorton.com

                                              Julie A. Springer
                                              State Bar of Texas No. 18966770
                                              jspringer@wshllp.com
                                              Sara E. Janes
                                              State Bar of Texas No. 24056551
                                              sjanes@wshllp.com
                                              Geoffrey D. Weisbart
                                              State Bar of Texas No. 21102645
                                              gweisbart@wshllp.com
                                              WEISBART SPRINGER HAYES LLP
                                              212 Lavaca Street, Suite 200
                                              Austin, Texas 78701
                                              512.652.5780
                                              512.682.2074 fax

                                              COUNSEL FOR DEFENDANT
                                              BAYLOR UNIVERSITY


ADVISORY TO THE COURT                                                                         PAGE 3
           Case 6:16-cv-00173-RP Document 716 Filed 10/16/19 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing motion was served upon all

counsel of record on October 16, 2019, via the Court’s ECF/CMF electronic service system as

follows:

       Mr. Chad W. Dunn (Attorney in Charge)            Via ECF: chad@brazilanddunn.com
       BRAZIL & DUNN, L.L.P.
       4407 Bee Caves Road, Suite 111
       Austin, Texas 78746

       Mr. K. Scott Brazil                               Via ECF: scott@brazilanddunn.com
       BRAZIL & DUNN, L.L.P.
       13231 Champion Forest Drive, Suite 460
       Houston, Texas 77069

       Mr. Jim Dunnam                                Via ECF: jimdunnam@dunnamlaw.com
       DUNNAM & DUNNAM, L.L.P.
       4125 West Waco Drive
       Waco, Texas 76710



                                             /s/ Holly McIntush
                                            Holly McIntush




ADVISORY TO THE COURT                                                                       PAGE 4
